Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1816
                     Lower Tribunal No. 11-27636-SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

 Best American Diagnostic Center, Inc., a/a/o Luz Gonzalez,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Natalie
Moore, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and LOGUE, and SCALES, JJ.

     PER CURIAM.
      United Automobile Insurance Company appeals the final judgment

entered by the trial court after entry of summary judgment on the

reasonableness of a diagnostic test based on the doctrine of collateral

estoppel. We reverse and remand consistent with our recent decision in

United Automobile Insurance Company v. Millennium Radiology, LLC, 47

Fla. L. Weekly D175, ––– So. 3d ––––, 2022 WL 107604 *3 (Fla. 3d DCA

Jan. 12, 2022) (“Millennium's ‘identity’ is not the same in each of these cases

against United Auto; Millennium draws its identity from its assignor from case

to case. The identity element of collateral estoppel, therefore, is not

satisfied.”).

      Reversed and remanded.




                                      2